DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 24, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 4, 6, 21 – 25, 30, 32, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0042437 to Ramesh et al. in view of US 2014/0273169 to Scheer et al.
Regarding Claims 1, 21 – 23, and 32.  Ramesh et al. teaches a foam composition for use in the production of an article of manufacture (Paragraphs 0068 – 0080).  The foam composition specifically comprises: a thermoplastic polymer wherein the thermoplastic polymer may be polyethylene vinyl acetate (Paragraph 0027), corresponding to the instantly claimed liquid carrier including ethylene vinyl acetate.  The foam composition also comprises a blowing agent, i.e. a foaming ingredient (Paragraph 0051).  The foam composition is used to prepare a foam having a density as low as 0.5 b/ft3 and as high as 40 lb/ft3 (8 – 640 kg/m3) (Paragraph 0012).  The blowing agent must thus be provided in an amount sufficient to provide a foam with a density in this range.
Ramesh et al. further teaches the foam composition comprises particles dispersed therein in an amount as low as 5 or 10 weight percent and as high as 25 or 50 weight percent, based upon the mass of the thermoplastic polymer (Paragraph 0037).  The particles may be an organic filler and have an average particle size of at least or at most 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or 100 microns (Paragraphs 0038 and 0045).
may have an unsaturated ester, e.g. vinyl acetate, content as high as about 18 weight percent (Paragraph 0026).  This amount lies just outside the lower limit of the instantly claimed range of 20 weight percent vinyl acetate.  Although these values do not overlap, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Ramesh et al. does not expressly teach the organic filler used as the particle component may be an algae biomass.  However, Scheer et al. teaches the use of algae biomass as a filler in thermoplastic polymer compositions (Paragraphs 0038 – 0040).  The algae may be provided in powdered form, i.e. as a dried algae powder (Paragraph 0052).  Per Paragraph 0067 of the PG-PGUB of the instant specification, one of the main components of algae is protein.  The algae biomass of Scheer et al. is then reasonably expected to comprise protein.  Ramesh et al. and Scheer et al. are analogous art, namely thermoplastic polymer compositions.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate algae powder as taught by Scheer et al. as the particle component in Ramesh et al.  The motivation would have been that Scheer et al. teaches the disclosed 
Regarding Claim 4.  Ramesh et al. teaches the foam composition of Claim 1 may be a closed-cell foam (Paragraph 007) and that it is based upon a thermoplastic polymer (Paragraph 0016).
Regarding Claims 6, 24, and 25.  Ramesh et al. teaches the foam composition of Claim 1 further comprises water, azodicarbonamide, and/or organic stabilizers/surfactants such as fatty acid esters (Paragraphs 0054, 0056, 0061).  
Regarding Claims 30 and 34.  Ramesh et al. teaches the algae-derived foam composition of Claim 1 but does not expressly describe the foam obtained from the composition as flexible or semi-rigid.  However, this limitation is directed to the product formed from the instantly claimed composition and therefore does not appear to further limit the instantly claimed composition itself.   
Furthermore, Ramesh et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a composition which prepares a flexible or semi-rigid foam - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s .

Allowable Subject Matter
Claims 5 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest an algae-derived foam composition comprising all of the claimed ingredients in the claimed amounts and further comprising fucoidan powder in an amount of about 1 to 5% by weight or oolitic aragonite in amount of about 0.01 to 40% by weight.  US 2005/0042437 to Ramesh et al. corresponds to the closest prior art teaching a thermoplastic foam composition comprising polyethylene vinyl acetate as a liquid carrier, a blowing agent, and organic particles dispersed therein.  However, Ramesh et al. fails to teach the inclusion of fucoidan powder and/or oolitic aragonite in its compositions.  Additionally, no other prior art reference provides a teaching or motivation which would lead of person of .

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.  Applicant argues that the instant claims now recite a vinyl acetate content of 20 to 50% by weight, whereas Ramesh et al. discloses a vinyl acetate content which is limited to 18% by weight.  As indicated in the rejection under 35 U.S.C. 103 above, Ramesh et al. teaches the polyethylene vinyl acetate may have an unsaturated ester, e.g. vinyl acetate, content as high as about 18 weight percent (Paragraph 0026).  This amount lies just outside the lower limit of the instantly claimed range of 20 weight percent vinyl acetate.  Although these values do not overlap, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Applicant argues that applicant’s claimed vinyl acetate provides for a more flexible material, whereas Ramesh et al. seeks a foam with a higher flexural modulus and thus a more rigid product.  However, once a prima facie case of obviousness is established, the burden shifts to the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) However, arguments of counsel cannot take the place of factually supported objective evidence.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP 2145) At present, there is no evidence on the record that simply increasing the vinyl acetate content of the foam by around 2 weight percent will provide for a foam with markedly different flexibility.  It is also submitted that a foam’s flexibility is not dependent simply upon vinyl acetate content.  For example, Paragraph 0062 of the instant specification also discusses the presence of chemical crosslinking affects the flexibility of the foam product.  Accordingly, the Office maintains the position that a prima facie case of obviousness has been established, as the vinyl acetate content taught by Ramesh et al. of about 18 weight percent is close enough to the lower end of the instantly claimed range of 20 weight percent that would have expected them to have the same or substantially similar properties and there is presently no evidence on the record to rebut this prima facie case.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764